

101 HR 3843 IH: Merger Filing Fee Modernization Act of 2021
U.S. House of Representatives
2021-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3843IN THE HOUSE OF REPRESENTATIVESJune 11, 2021Mr. Neguse (for himself, Mrs. Spartz, Mr. Cicilline, Mr. Buck, Mr. Nadler, and Mr. Roy) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo promote antitrust enforcement and protect competition through adjusting premerger filing fees, and increasing antitrust enforcement resources.1.Short titleThis Act may be cited as the Merger Filing Fee Modernization Act of 2021.2.Premerger notification filing feesSection 605 of Public Law 101–162 (15 U.S.C. 18a note) is amended—(1)in subsection (b)—(A)in paragraph (1)—(i)by striking $45,000 and inserting $30,000;(ii)by striking $100,000,000 and inserting $161,500,000;(iii)by striking 2004 and inserting 2022; and(iv)by striking 2003 and inserting 2021;(B)in paragraph (2)—(i)by striking $125,000 and inserting $100,000;(ii)by striking $100,000,000 and inserting $161,500,000;(iii)by striking but less and inserting but is less; and(iv)by striking and at the end;(C)in paragraph (3)—(i)by striking $280,000 and inserting $250,000; and(ii)by striking the period at the end and inserting but is less than $1,000,000,000 (as so adjusted and published);; and(D)by adding at the end the following:(4)$400,000 if the aggregate total amount determined under section 7A(a)(2) of the Clayton Act (15 U.S.C. 18a(a)(2)) is not less than $1,000,000,000 (as so adjusted and published) but is less than $2,000,000,000 (as so adjusted and published);(5)$800,000 if the aggregate total amount determined under section 7A(a)(2) of the Clayton Act (15 U.S.C. 18a(a)(2)) is not less than $2,000,000,000 (as so adjusted and published) but is less than $5,000,000,000 (as so adjusted and published); and(6)$2,250,000 if the aggregate total amount determined under section 7A(a)(2) of the Clayton Act (15 U.S.C. 18a(a)(2)) is not less than $5,000,000,000 (as so adjusted and published).; and(2)by adding at the end the following:(c)(1)For each fiscal year commencing after September 30, 2022, the filing fees in this section shall be increased each year by an amount equal to the percentage increase, if any, in the Consumer Price Index, as determined by the Department of Labor or its successor, for the year then ended over the level so established for the year ending September 30, 2021.(2)As soon as practicable, but not later than January 31 of each year, the Federal Trade Commission shall publish the adjusted amounts required by paragraph (1).(3)The Federal Trade Commission shall not adjust amounts required by paragraph (1) if the percentage increase described in paragraph (1) is less than 1 percent.(4)An amount adjusted under this section shall be rounded to the nearest multiple of $5,000..3.Authorization of appropriationsThere is authorized to be appropriated for fiscal year 2022—(1)$252,000,000 for the Antitrust Division of the Department of Justice; and(2)$418,000,000 for the Federal Trade Commission.